Exhibit 10.2


FOUR CORNERS PROPERTY TRUST, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
November 27, 2018, by and between Four Corners Property Trust, Inc. (the
“Company”), and Gerald R. Morgan (the “Executive”).
RECITALS
WHEREAS, the Executive is currently employed by the Company as the Chief
Financial Officer; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of the continued employment relationship of
the Executive with the Company.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Term. The term of employment under this Agreement shall be for an initial
period beginning on November 27, 2018 (the “Effective Date”) and ending on the
third anniversary of the Effective Date, unless sooner terminated as hereinafter
set forth. The term of this Agreement shall automatically renew for additional
one year periods unless no later than sixty days prior to the end of the
otherwise applicable term, either the Company or the Executive gives written
notice of nonrenewal to the other, in which case, the Executive’s employment
will terminate at the end of the then-applicable term. The period during which
the Executive is employed by the Company under the terms of this Agreement
(including any renewal or extension) is hereinafter referred to as the
“Employment Period.” Notwithstanding the Employment Period, the Executive’s
employment with the Company is and shall continue on an “at will” basis.
2.    Position and Duties. During the Employment Period, the Executive shall
serve as the Chief Financial Officer of the Company. In such capacity, the
Executive shall report directly to the Chief Executive Officer of the Company
(the “CEO”). During the Employment Period, the Executive shall have the duties,
responsibilities and authority as shall be consistent with the Executive’s
position, and such other duties, responsibilities and authority consistent with
the Executive’s position as may be assigned to the Executive from time to time
by the CEO. The Executive shall, if requested by the CEO or the Board of
Directors of the Company (the “Board”), also serve as an officer or director of
any affiliate of the Company for no additional compensation. The Executive shall
devote substantially all of the Executive’s business time and efforts to the
performance of the Executive’s duties hereunder and the advancement of the
business and affairs of the Company, provided that in no event shall this
sentence prohibit the Executive from creating and managing his personal and
family investments or participating in charitable activities, so long as such
personal or family investments and charitable activities (i) do not materially
interfere with the Executive’s duties under this Agreement and (ii) comply with
the Company’s Code of Business Conduct and Ethics and other policies of the
Company as in effect from time to time. The Executive may not serve on any other
outside boards of directors unless he obtains the prior written approval of the
Board, provided that the Executive agrees to resign any such outside board
service in the event the Board or the CEO reasonably determines that such
service materially interferes with the Executive’s duties under this Agreement.


3.    Compensation and Benefits.
(a)    Base Salary. As of the Effective Date, the Company shall pay the
Executive a base salary at the rate of $375,000 per calendar year (the “Base
Salary”), which shall be payable in accordance with the normal payroll
procedures of the Company in effect from time to time. The Base Salary shall be
reviewed by the CEO and the Compensation Committee of the Board (the
“Committee”) no less frequently than annually and may be adjusted in the
discretion of the Committee, after considering the recommendation of the CEO.
Any such adjusted Base Salary shall constitute the “Base Salary” for purposes of
this Agreement.
(b)    Incentive and Bonus Compensation. The Executive shall be eligible to
participate in the Company’s existing and future bonus and equity incentive
plans and other incentive compensation programs for similarly situated
executives of the Company, to the extent that the Executive is qualified to
participate in any such plan under the generally applicable provisions thereof
in effect from time to time. Notwithstanding the foregoing, the Executive
acknowledges and agrees that eligibility to participate in such plans and
programs is not a guarantee of participation in or of the receipt of any award,
payment or other compensation under such plans and programs. Nothing herein
shall be deemed to prohibit the Company or the Board from amending or
terminating any such plans and programs in its sole and absolute discretion.
(c)    Benefits. The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives of the Company (including any savings, retirement, life,
health and disability plans), to the extent that the Executive is qualified to
participate in any such plan under the generally applicable provisions thereof
in effect from time to time. Nothing herein shall be deemed to prohibit the
Company or the Board from amending or terminating any such plans in its sole and
absolute discretion. The terms of each such plan shall govern the Executive’s
rights and obligations thereunder during the Executive’s employment and upon the
termination thereof.
4.    Expenses. The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.
5.    Clawback/Recoupment. Notwithstanding any other provision in this Agreement
to the contrary, any compensation paid to the Executive pursuant to this
Agreement or any other agreement or arrangement with the Company shall be
subject to mandatory repayment by the Executive to the Company, to the extent
any such compensation paid to the Executive is, or in the future becomes,
subject to (i) any lawful clawback or recoupment policy adopted by the Company
that applies to the Company’s executive officers, or (ii) any law, government
regulation or stock exchange listing requirement which imposes mandatory
recoupment, under circumstances set forth in such law, government regulation or
stock exchange listing requirement.
6.    Stock Ownership Guidelines. The Executive shall be required to own shares
of the Company’s common stock or common stock equivalents that have a market
value equal to at least three (3) times the Executive’s Base Salary, and shall
be required to hold fifty percent (50%) of any net after tax shares issued to
the Executive until the Executive achieves such stock ownership level, subject
to the terms of the Company’s stock ownership and retention guidelines, as it
may be amended from time to time by the Board (or a committee thereof).
7.    Termination of Employment.
(a)    Permitted Terminations. The Executive’s employment may be terminated by
either the Executive or the Company at any time and for any or no reason,
subject to the following:
(i)    Death. The Executive’s employment shall terminate upon the Executive’s
death.
(ii)    Disability. The Company may terminate the Executive’s employment due to
the Executive’s Disability (as defined below) while such Disability exists. The
Executive agrees that in the event of any question as to the existence, extent
or potentiality of the Executive’s Disability upon which the Company and the
Executive cannot agree, such question shall be resolved by a qualified,
independent physician mutually agreed to by the Company and the Executive, with
the cost of such physician to be paid by the Company. The written medical
opinion of such physician shall be conclusive and binding upon each of the
parties hereto as to whether a Disability exists and the date when such
Disability arose. For purposes of this Agreement, “Disability” shall mean that
the Executive has a disability due to illness or injury which is expected to be
permanent in nature and which prevents the Executive from performing the
material duties required by the Executive’s regular occupation.
(iii)    By the Company. The Company may terminate the Executive’s employment at
any time for Cause or without Cause. For purposes of this Agreement, “Cause”
shall mean (A) the Executive’s continued failure to substantially perform the
Executive’s duties with the Company (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness or a legally
protected leave of absence); (B) the Executive’s conviction of, or entering into
a plea of either guilty or nolo contendere to, any felony, including, but not
limited to, a felony involving moral turpitude, embezzlement, fraud,
misappropriation, theft or similar act that occurred during or in the course of
the Executive’s employment with the Company; (C) the Executive’s gross
negligence, willful misconduct or dishonesty in the performance of the
Executive’s duties, in each case that is reasonably likely to have a material
adverse impact on the Company, including, but not limited to, an act or acts of
fraud or misappropriation or other dishonesty in connection with Executive’s
responsibilities as an employee which results in or is intended to result in the
Executive’s personal enrichment at the expense of the Company, any Company
investor or party doing business with the Company; or (D) the Executive’s
failure to materially comply with the Company’s written policies applicable to
the Executive as in effect from time to time. Except for an act, failure or
misconduct which, by its nature, cannot reasonably be expected to be cured, as
determined by the Board after reasonable consultation with the Executive, or for
a termination under clause (B), the Executive shall have thirty (30) days from
the delivery of a written notice by the Company within which to cure any acts
constituting Cause, which notice shall detail the specific act or acts that
serve as the basis for the termination for Cause. For purposes of this
Agreement, an act, or failure to act, shall not be deemed to be “willful” unless
it is done, or omitted to be done, by the Executive in bad faith or without a
reasonable belief that the action or omission was in the best interests of the
Company.
(iv)    By the Executive. The Executive may terminate the Executive’s employment
for any reason (including for Good Reason (as defined below)) or for no reason.
If the Executive terminates the Executive’s employment without Good Reason, then
the Executive shall provide written notice to the Company at least sixty (60)
days prior to the Date of Termination (as defined below). For purposes of this
Agreement, “Good Reason” shall mean without the Executive’s express written
consent, (A) (i) the assignment to Executive of any duties inconsistent in any
substantially adverse respect with Executive’s position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control (as defined below) or (ii) any
other substantial adverse change in such position (including titles), authority
or responsibilities; (B) a material reduction in the Executive’s Base Salary,
target annual bonus opportunity, long-term incentive opportunity (including
equity compensation) or aggregate employee benefits, other than (i) an
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by the Executive, (ii) with respect to Base Salary, a reduction
that does not exceed 10% that is generally applicable to all senior executives
of the Company, (iii) with respect to target annual bonus opportunity and
long-term incentive opportunity (including equity compensation), a change in the
allocation or elements of such incentive compensation programs that results in
an incentive compensation opportunity that is substantially comparable in the
aggregate, or (iv) with respect to aggregate employee benefits only, any such
failure resulting from an across-the-board reduction in employee benefits
applicable to all similarly situated employees of the Company generally; (C) any
failure by the Company to obtain the assumption and agreement to perform this
Agreement by a successor to the Company; or (D) the relocation of the
Executive’s principal place of employment by more than fifty (50) miles. The
Executive shall only have Good Reason if (x) the Executive has provided written
notice to the Board of any of the foregoing conditions within ninety (90) days
after the initial existence of the condition, (y) the Company does not cure such
condition within thirty (30) days following receipt of such notice, and (z) if
such condition is not cured within such thirty (30) day period, the Executive
actually terminates employment within sixty (60) days after the Executive
provided the written notice to the Board. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (A),
(B), (C) or (D) shall not affect the Executive’s ability to terminate employment
for Good Reason and the Executive’s death following delivery of a notice of the
existence of Good Reason shall not affect the Executive’s estate’s entitlement
to the severance benefits provided hereunder upon a termination of employment
for Good Reason.
(b)    Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than due to the Executive’s death) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with the requirements of this Agreement. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall, in the case of a termination for “Cause” or for “Good Reason,” set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such termination of the Executive’s employment. Termination of the Executive’s
employment shall take effect on the Date of Termination (as defined below).
(c)    Date of Termination. For purposes of this Agreement, “Date of
Termination” means (i) if the Executive’s employment is terminated due to the
Executive’s death, the date of the Executive’s death; (ii) if the Executive’s
employment is terminated due to the Executive’s Disability, thirty (30) days
after Notice of Termination; or (iii) if the Executive’s employment is
terminated by the Company for Cause or without Cause, or by the Executive for
any reason, the date specified in the Notice of Termination. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment that are considered deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and guidance promulgated thereunder (collectively
“Section 409A”), references to the Executive’s termination of employment (and
corollary terms) with the Company shall be construed to refer to the Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.
(d)    Compensation Upon Termination of Employment by the Company Without Cause
or by the Executive for Good Reason. If the Company terminates the Executive’s
employment without “Cause” (including a termination of employment due to
nonrenewal of this Agreement by the Company) or if the Executive terminates his
employment for “Good Reason”), in either case, other than during the Change in
Control Protection Period, the Company shall pay or provide to the Executive (i)
the Executive’s Base Salary due through the Date of Termination, (ii) any
amounts or benefits owing to the Executive as of the Date of Termination under
the then applicable benefit plans of the Company, at the time such amounts or
benefits are due, and (iii) any amounts owing to the Executive for reimbursement
of expenses properly incurred by the Executive prior to the Date of Termination,
which shall be subject to and paid in accordance with the Company’s expense
reimbursement policy (collectively, the “Accrued Amounts”). Subject to the
Executive’s compliance with the restrictive covenants in Section 11 hereof and
the Executive’s execution and non-revocation of the Release (as described
below), the Company shall also pay to the Executive (x) an amount equal to one
(1.0) times the sum of (A) the Executive’s Base Salary in effect as of the Date
of Termination and (B) except in the case of a termination due to nonrenewal of
this Agreement by the Company at the end of the Term, the Executive’s target
annual bonus amount in effect as of the Date of Termination, payable in a cash
lump sum within ten (10) days following the Release Effective Date (as defined
below), and (y) the annual bonus earned by the Executive for the fiscal year of
termination, if any, based on actual full-year performance, pro-rated to reflect
the Executive’s time of service for such fiscal year through the Date of
Termination, payable in a lump sum at the time the Company pays bonuses to
similarly situated executives of the Company, but in no event later than March
15 of the calendar year following the calendar year in which the Date of
Termination occurs (collectively, the “Severance Amount”). Notwithstanding the
foregoing, if any portion of the Severance Amount could be paid to the Executive
during the subsequent taxable year of the Executive rather than the Executive’s
taxable year in which the Date of Termination occurs based on when the Executive
executes and delivers the Release to the Company, then, to the extent that such
portion of the Severance Amount constitutes nonqualified deferred compensation
subject to Section 409A, such portion of the Severance Amount shall not be paid
earlier than the first business day of the later of such taxable years. In
addition, subject to the Executive’s compliance with the restrictive covenants
in Section 11 hereof and the Executive’s execution and non-revocation of the
Release, the Company shall reimburse the Executive on a monthly basis for the
Executive’s monthly premium payments for health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the
Executive and the Executive’s eligible dependents for a period of eighteen (18)
months, provided that the Executive and, if applicable, the Executive’s eligible
dependents are currently enrolled in the applicable plan(s) of the Company at
the time of the Executive’s termination, that the Executive timely elects to
continue the Executive’s coverage under COBRA and substantiates the monthly
expense; provided, however, that the Company’s obligation to reimburse the
Executive for such premiums shall cease on the date the Executive is no longer
eligible to receive COBRA coverage. The Executive must advise the Company as
soon as the Executive becomes eligible for health care coverage from a third
party (e.g., spouse’s employer, the Executive’s subsequent employer, or any
other party with a relationship with the Executive).
(e)    Compensation Upon Termination of Employment by the Executive for Good
Reason or by the Company Without Cause in Connection with a Change in Control.
If the Executive terminates the Executive’s employment for Good Reason or if the
Company terminates the Executive’s employment without Cause, in each case
immediately prior to, on, or within twenty-four (24) months following a Change
in Control (as defined below) (such period, the “Change in Control Protection
Period), the Company shall: (A) pay or provide to the Executive the Accrued
Amounts, and (B) subject to the Executive’s compliance with the restrictive
covenants in Section 11 hereof and the Executive’s execution and non-revocation
of the Release, pay to the Executive (i) an amount equal to one and one-half
(1.5) times the sum of (x) the Executive’s Base Salary in effect as of the Date
of Termination and (y) the Executive’s target annual bonus amount in effect as
of the Date of Termination, payable in a cash lump sum within ten (10) days
following the Release Effective Date, and (ii) the annual bonus earned by the
Executive for the fiscal year of termination, if any, based on actual full-year
performance, pro-rated to reflect the Executive’s time of service for such
fiscal year through the Date of Termination, payable in a lump sum at the time
the Company pays bonuses to similarly situated executives of the Company, but in
no event later than March 15 of the calendar year following the calendar year in
which the Date of Termination occurs (collectively, the “Change in Control
Severance Amount”). In the case of each of the Executive’s then-outstanding
equity awards, the vesting of each award will be determined in accordance with
the terms of the applicable equity award agreement. Notwithstanding the
foregoing, if any portion of the Change in Control Severance Amount could be
paid to the Executive during the subsequent taxable year of the Executive rather
than the Executive’s taxable year in which the Date of Termination occurs based
on when the Executive executes and delivers the Release to the Company, then, to
the extent that such portion of the Change in Control Severance Amount
constitutes nonqualified deferred compensation subject to Section 409A, such
portion of the Change in Control Severance Amount shall not be paid earlier than
the first business day of the later of such taxable years. In addition, subject
to the Executive’s compliance with the restrictive covenants in Section 11
hereof and the Executive’s execution and non-revocation of the Release, the
Company shall reimburse the Executive on a monthly basis for the Executive’s
monthly premium payments for health care coverage under COBRA for the Executive
and the Executive’s eligible dependents for a period of eighteen (18) months,
provided that the Executive and, if applicable, the Executive’s eligible
dependents are currently enrolled in the applicable plan(s) of the Company at
the time of the Executive’s termination, that the Executive timely elects to
continue the Executive’s coverage under COBRA and substantiates the monthly
expense; provided, however, that the Company’s obligation to reimburse the
Executive for such premiums shall cease on the date the Executive is no longer
eligible to receive COBRA coverage. The Executive must advise the Company as
soon as the Executive becomes eligible for health care coverage from a third
party (e.g., spouse’s employer, the Executive’s subsequent employer, or any
other party with a relationship with the Executive).
(i)    For purposes of this Agreement, the term “Change in Control” shall mean
the occurrence of any of the following:
a)    Any individual, entity or group (within the meaning of Section 13d(3) or
14(d)(2) of the Securities Exchange Act of 1934, as now in effect or as
hereafter amended, and any successor thereto (the “Exchange Act”)) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either (x) the then-outstanding
shares of Stock (as defined below) (the “Outstanding Company Common Stock”) or
(y) the combined voting power of the then-outstanding Voting Stock (as defined
below) of the Company (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this paragraph, the following acquisitions shall
not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company or
(D) any Ineligible Transaction (as defined below);
b)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (x) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (y) no
individual, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of
the Exchange Act) (excluding any entity resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Business Combination, and (z) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Board of Directors of the Company
(the “Board”) at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination (any of (x), (y) or
(z), an “Ineligible Transaction”); or
c)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(ii)    For purposes of this Agreement, the term “Stock” shall mean the common
stock, par value $0.01 per share, of the Company, or any security into which
shares of Stock may be changed into or for which shares of Stock may be
exchanged for a different number of shares or kind of Capital Stock (as defined
below) or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse stock split, spin-off, combination of
stock, exchange of stock, stock dividend or other distribution payable in
capital stock, or other increase or decrease in shares of Stock effected without
receipt of consideration by the Company occurring after the Effective Date. For
purposes of this Agreement, the term “Voting Stock” shall mean, with respect to
any Person (as defined below), Capital Stock of any class or kind ordinarily
having the power to vote for the election of directors, managers, or other
voting members of the governing body of such Person. For purposes of this
Agreement, the term “Person” means any individual, corporation, partnership,
limited liability company, association, trust, or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof. For purposes of this Agreement, the term “Capital Stock” shall mean,
with respect to any Person, any and all shares, interests, participations, or
other equivalents (however designated, whether voting or non-voting) in equity
of such Person, whether outstanding on the Effective Date or issued thereafter,
including, without limitation, all shares of Stock.
(f)    Compensation Upon Termination by the Company for Cause, Resignation by
the Executive, or Termination due to Death or Disability.
(i)    If the Executive’s employment is terminated (x) by the Company for Cause,
or (y) by the Executive other than for Good Reason and other than due to his
death or Disability, the Company shall have no further obligation to the
Executive hereunder, except the obligation to pay or provide to the Executive
(or the Executive’s estate or beneficiaries, as applicable) the Accrued Amounts.
(ii)    If the Executive’s employment is terminated due to the Executive’s death
or Disability, the Company shall have no further obligation to the Executive
hereunder, except the obligation to pay or provide to the Executive (or the
Executive’s estate or beneficiaries, as applicable) the Accrued Amounts and the
COBRA Reimbursement described herein. If the Executive’s employment is
terminated due to the Executive’s death or Disability, the Company shall
reimburse the Executive (or the Executive’s eligible dependents in the event of
Executive’s death) on a monthly basis for the monthly premium payments for group
health plan coverage under COBRA for the Executive and/or the Executive’s
eligible dependents for a period of eighteen (18) months, provided that the
Executive and, if applicable, the Executive’s eligible dependents are currently
enrolled in the applicable plan(s) of the Company at the time of the Executive’s
termination due to the Executive’s death or Disability, that the Executive
and/or the Executive’s eligible dependents timely elect to continue the existing
group health plan coverage under COBRA and substantiates the monthly expense;
provided, however, that the Company’s obligation to reimburse the Executive
and/or the Executive’s eligible dependents for such premiums shall cease on the
date the Executive and/or the Executive’s eligible dependents are no longer
eligible to receive COBRA coverage. The Executive or the Executive’s eligible
dependents must advise the Company as soon as the Executive and/or the
Executive’s eligible dependents become eligible for health care coverage from a
third party (e.g., spouse’s employer, the Executive’s subsequent employer, or
any other party with a relationship with the Executive).
(g)    Resignation. Upon termination of the Executive’s employment hereunder for
any reason, the Executive shall be deemed to have resigned from all positions
that the Executive holds as an officer or member of the Board (or a committee
thereof) of the Company or any of its affiliates.
8.    Payments Contingent Upon Release Agreement. As a condition to receiving
the Severance Amount or the Change in Control Severance Amount, as applicable,
and the reimbursement of COBRA premiums under this Agreement, the Executive will
execute a release of claims substantially in the form of the release attached
hereto as Exhibit A (the “Release”). Within three business days after the Date
of Termination, the Company shall deliver to the Executive the Release for the
Executive to execute. The Executive will forfeit all rights to receive the
Severance Amount or the Change in Control Severance Amount, as applicable, and
the reimbursement of COBRA premiums under this Agreement unless, within sixty
(60) days after delivery of the Release by the Company to the Executive, the
Executive executes and delivers the Release to the Company and such Release has
become irrevocable by virtue of the expiration of the revocation period
specified therein without the Release having been revoked (the first such date,
the “Release Effective Date”). The Company’s obligation to pay the Severance
Amount or the Change in Control Severance Amount, as applicable, or to reimburse
COBRA premiums under this Agreement, is subject to the occurrence of the Release
Effective Date, and if the Release Effective Date does not occur, then the
Company shall have no obligation to make such payments or reimbursements. Any
reimbursements of COBRA premiums under this Agreement that would otherwise have
become due prior to the Release Effective Date shall be paid in a cash lump sum
within ten (10) days following the Release Effective Date; provided, that if any
reimbursements of COBRA premiums under this Agreement could be paid to the
Executive during a different taxable year of the Executive than the Executive’s
taxable year in which Date of Termination occurs based on when the Executive
executes and delivers the Release to the Company, then, to the extent that the
reimbursements constitute nonqualified deferred compensation subject to Section
409A, the reimbursement amounts shall not be paid earlier than the first
business day of the later of such taxable years. In the event the Executive
breaches one or more of the restrictive covenants set forth in Section 11
hereof, the Executive shall forfeit the Executive’s right to receive the
Severance Amount or the Change in Control Severance Amount, as applicable, and
the reimbursement of COBRA premiums under this Agreement, and, to the extent
such amounts have been paid to the Executive, shall repay to the Company the
after-tax amount of any such previously paid amounts.
9.    Section 280G.
(a)    The Executive shall bear all expense of, and be solely responsible for,
any Excise Tax (as defined below) imposed on the Executive; provided, however,
in the event that the Accounting Firm (as defined below) determines that receipt
of all payments or distributions in the nature of compensation to or for the
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise (the “Payments”) would subject the Executive to tax under Section 4999
of the Code, then, after taking into account any reduction in the Payments
provided by reason of Section 280G of the Code in any other plan, arrangement or
agreement, the Accounting Firm shall determine whether the Payments shall be
reduced to the Reduced Amount (as defined below). The Payments shall be reduced
to the Reduced Amount only if the Accounting Firm determines that the Net
After-Tax Receipt (as defined below) of unreduced aggregate Payments would be
equal to or less than one-hundred percent (100%) of the Net After-Tax Receipt of
the Reduced Amount. The provisions of this Section 9 shall supersede and control
any conflicting Payments adjustment language in the Parachute Limitations
provisions in Section 17 of the Four Corners Property Trust, Inc. 2015 Omnibus
Incentive Plan, as amended from time to time, or any similar parachute
limitations language in any other plan or agreement applicable to Executive.
(b)    If the Accounting Firm determines that aggregate Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than five (5) business days following the
effective date of the applicable Change in Control, or such later date on which
there has been a Payment. The reduction of the Payments, if applicable, shall be
made in the following order:
(i)    reduction of cash payments, which will occur in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced;
(ii)    cancellation of accelerated vesting of equity awards, which will occur
in the reverse order of the date of grant for such stock awards (i.e., the
vesting of the most recently granted stock awards will be reduced first); and
(iii)    reduction of other employee benefits, which will occur in reverse
chronological order such that the benefit owed on the latest date following the
occurrence of the event triggering such excise tax will be the first benefit to
be reduced;
provided, however, that no reduction of a Payment that is nonqualified deferred
compensation subject to Section 409A of the Code shall be made to the extent
that such reduction would result in any other payment or benefit being deemed a
substitute (within the meaning of Section 1.409A-3(f) of the Treasury
Regulations) for the forfeited amount by reason of such other payment or benefit
having a different time or form of payment. With respect to each of clauses
(i)-(iii), in the case of any Payments that constitute deferred compensation
subject to Section 409A, the reduction will occur first as to amounts that are
not deferred. If two or more of the same type of awards are granted on the same
date, each award will have their acceleration of vesting reduced on a pro-rata
basis. In no event will the Executive have any discretion with respect to the
ordering of Payment reductions. All fees and expenses of the Accounting Firm in
implementing the provisions of this Section shall be borne by the Company.
(c)    For purposes of determining whether and the extent to which the Payments
will be subject to the Excise Tax, (i) no portion of the Payments the receipt or
enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the Payments shall be
taken into account which, in the written opinion of the Accounting Firm, does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Payments shall be taken into
account which, in the opinion of Accounting Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Payments shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.
(d)    The Company and the Executive shall provide the Accounting Firm access to
copies of any books, records, and documents in their possession as reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 9. For purposes of making the
calculations required by this Section 9, the Accounting Firm may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999.
(e)    For purposes of this Agreement, the term “Accounting Firm” shall mean a
nationally recognized accounting firm, or actuarial, benefits or compensation
consulting firm (with experience in performing the calculations regarding the
applicability of Code Section 280G and of the tax imposed by Code Section 4999)
selected by the Company immediately prior to a Change in Control.
(f)    For purposes of this Agreement, the term “Excise Tax” shall mean,
collectively, (i) the tax imposed by Section 4999 of the Code, (ii) any similar
tax imposed by state or local law, and (iii) any interest or penalties actually
due with respect to any tax described in clause (i) or (ii).
(g)    For purposes of this Agreement, the term “Net After-Tax Receipt” shall
mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Executive certifies, in the
Executive’s sole discretion, as likely to apply to the Executive in the relevant
tax year(s).
(h)    For purposes of this Agreement, the term “Reduced Amount” shall mean
$1,000.00 less than the greatest amount of Payments that can be paid that would
not result in the imposition of the excise tax under Section 4999 of the Code.
10.    Section 409A.
(a)    For purposes of Section 409A, (i) each “payment” (as defined by Section
409A) made under this Agreement shall be considered a “separate payment,” and
(ii) payments shall be deemed exempt from the definition of deferred
compensation under Section 409A to the fullest extent possible under (x) the
“short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4), (y) the
exemptions of Treasury Regulation § 1.409A-1(b)(9)-(11), which exemptions are
hereby incorporated by reference.
(b)    If the Executive is a “specified employee” as defined in Section 409A
(and as applied according to procedures of the Company and its affiliates) as of
the Executive’s separation from service, to the extent any payment under this
Agreement constitutes deferred compensation (after taking into account any
applicable exemptions from Section 409A) that is payable upon a separation from
service, and to the extent required in order to avoid the imposition of an
excise tax under Section 409A, no payments due under this Agreement may be made
until the earlier of: (1) the date of the Executive’s death and (2) the first
day of the seventh month following the Executive’s separation from service,
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum on the first day of the seventh month
following the Executive’s separation from service (or upon the date of the
Executive’s death, if earlier).
(c)    Any expense reimbursements or in kind benefits under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A, including,
without limitation, that: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made no later than the end of the year after the year in which such expense
was incurred; and (iii) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit.
(d)    If this Agreement fails to meet the requirements of Section 409A, neither
the Company nor any of its affiliates shall have any liability for any tax,
penalty or interest imposed on the Executive by Section 409A, and the Executive
shall have no recourse against the Company or any of its affiliates for payment
of any such tax, penalty, or interest imposed by Section 409A.
11.    Restrictive Covenants.
(a)    Non-Disparagement. The Executive agrees that the Company’s reputation and
goodwill in the marketplace is of utmost importance and value to the Company.
The Executive further agrees that during and after the term of the Executive’s
employment with the Company, the Executive, other than in the performance of his
duties for the Company, will not make, publish or cause to be published any
statement or comments that disparage or defame the reputation, character, image,
products, or services of the Company, its subsidiaries or affiliates, or any of
their respective stockholders, partners, members, boards of directors, managers,
officers and employees. During and after the term of the Executive’s employment
with the Company, the executive officers and Board members of the Company, its
subsidiaries and its affiliates, other than in the performance of their duties
for the Company, will not make, publish or cause to be published any statement
or comments that disparage or defame the reputation, character, image, products,
or services of the Executive. The parties hereto acknowledge and agree that the
foregoing prohibitions extend to statements to the news media, the Company’s
competitors, vendors, and the Company’s then-current employees. The parties
hereto further acknowledge and agree that the foregoing prohibitions shall not
be violated by (i) truthful statements by the Executive, the executive officers
of the Company or the members of the Board in response to legal process,
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
or (ii) the Executive, the executive officers of the Company or the members of
the Board rebutting false or misleading statements made by others. The parties
hereto further understand and agree that this Section 11(a) is a material
provision of this Agreement and that any breach of this Section 11(a) shall be a
material breach of this Agreement, and that the Company and the Executive, as
applicable, would be irreparably harmed by violation of this provision.
(b)    Cooperation. The Executive agrees that after the Date of Termination
(other than due to a termination for death or Disability), the Executive shall
make the Executive available at reasonable times, intervals and places for
interviews, consultations, internal investigations and/or testimony during which
the Executive shall provide to the Company, or its designated attorneys or
agents, any and all information known to the Executive regarding or relating to
the Company or the Executive’s activities on behalf of the Company pertaining to
the subject matter on which the Executive’s cooperation is sought. The Executive
agrees to remain involved for so long as any such matters shall be pending.
(c)    Non-Disclosure.
(i)    During the course of the Executive’s employment with the Company, before
and after the execution of this Agreement, and as consideration for the
restrictive covenants entered into by the Executive herein, the Executive has
received and will continue to receive some or all of the Company’s various Trade
Secrets (as defined under applicable law) and confidential or proprietary
information, which includes the following whether in physical or electronic
form: (1) data and compilations of data related to, Business Opportunities (as
defined below), (2) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by the Executive in furtherance
of the Executive’s duties with the Company; (3) compilations of data concerning
Company products, services, customers, and end users including but not limited
to compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (4) compilations of information
about the Company’s employees and independent contracting consultants; (5) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (6) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(7) the Company’s marketing strategies and compilations of marketing data;
(8) compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and
(10) any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential
(collectively, “Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by the
Executive or by the Company concerning any business, transaction or potential
transaction that constitutes or may constitute an opportunity for the Company to
earn a fee or income, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by the Executive without authorization from the Company; (2) which has
been independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.
(ii)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During and after the term of the
Executive’s employment with the Company, the Executive agrees that the Executive
shall protect any such Confidential Information and Trade Secrets and shall not,
except in connection with the performance of the Executive’s remaining duties
for the Company, use, disclose or otherwise copy, reproduce, distribute or
otherwise disseminate any such Confidential Information or Trade Secrets, or any
physical or electronic embodiments thereof, to any third party; provided,
however, that the Executive may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event the Executive will promptly notify the Company of such order or
subpoena to provide the Company an opportunity to protect its interests. Without
limiting the generality of the foregoing, the Executive agrees that after the
Executive’s termination of employment with the Company, the Executive shall not
disclose to any third party any business developments, investment or business
arrangements, negotiations, prospective or existing commercial agreements,
transaction or potential transaction that was considered by the Company prior to
the Date of Termination from the Company. The Executive further agrees that if
the Executive is ever subpoenaed or otherwise required by law to provide any
statement or other assistance to a party to a dispute or litigation with the
Company, other than the Company, then the Executive shall provide written notice
of the circumstances requiring such statement or other assistance, including
where applicable a copy of the subpoena or other legal writ, in such a manner
and at such a time that allows the Company to timely respond. Nothing herein
shall prevent the Executive from cooperating with co-defendants in litigation or
with inquiry in a government investigation without a need to obtain prior
consent or approval from the Company; provided, however, the Executive shall
provide prompt notice of any voluntary giving of oral or written statements to
such parties, and provide to the Company a copy of any written statement so
given or a summary of any oral statement provided.
(iii)    Upon request by the Company and, in any event, upon termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property belonging to the Company, including
but without limitation, all Confidential Information, Trade Secrets and all
electronic and physical embodiments thereof, all Company files, customer lists,
management reports, memoranda, research, Company forms, financial data and
reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by the Executive in
connection with the Executive’s employment with the Company (including all
copies of the foregoing) in the Executive’s possession or control, and all of
the Company’s equipment and other materials in the Executive’s possession or
control. The Executive agrees to allow the Company, at its request, to verify
return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during the Executive’s employment with the Company.
(iv)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or the Executive’s duties under the
applicable law relating to Trade Secrets.
(v)    Nothing contained herein shall prohibit the Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Occupational Safety and Health Administration, the
Equal Employment Opportunity Commission, any Inspector General, or making other
disclosures protected under the whistleblower provisions of federal law or
regulation. The Executive does not need the prior authorization of the Company
to make any such reports or disclosures and the Executive is not required to
notify the Company that the Executive has made such reports or disclosures.
(vi)    Notwithstanding anything to the contrary contain herein, the parties
hereto acknowledge that pursuant to 18 USC § 1833(b), the Executive may not be
held liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Additionally, the parties hereto acknowledge that if the Executive
sues the Company for retaliation based on the reporting of a suspected violation
of law, the Executive may disclose a trade secret to the Executive’s attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the Executive does
not disclose the trade secret except pursuant to court order.
(d)    Non-Solicitation. The Executive agrees that during the course of the
Executive’s employment with the Company and for a period of twelve (12) months
following the termination of the Executive’s employment with the Company for any
reason, with or without Cause, whether upon the initiative of either the
Executive or the Company, the Executive will not, on behalf of the Executive or
any other individual, corporation, partnership, limited liability company,
association, trust or any other entity or organization (including a government
or political subdivision or an agency or instrumentality thereof), directly or
by assisting others, solicit, induce, persuade or encourage, or attempt to
solicit, induce, persuade or encourage, any individual employed by the Company,
with whom the Executive has worked, to terminate such employee’s position with
the Company, whether or not such employee is a full-time or temporary employee
of the Company and whether or not such employment is pursuant to a written
agreement, for a determined period, or at will. The provisions of this Section
11(d) shall only apply to those individuals employed by the Company at the time
of solicitation or attempted solicitation. For the avoidance of doubt, the
provisions of this Section 11(d) shall not apply to outside advisors or other
third-party service providers to the Company.
(e)    Acknowledgements. The Executive acknowledges that the Company is in the
business of owning, acquiring and leasing restaurant and retail properties on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its business, supplier
relationships and marketing programs throughout the United States. The Executive
therefore acknowledges and agrees that it is fair and reasonable for the Company
to take steps to protect its Confidential Information, Trade Secrets, goodwill,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, goodwill, business relationships,
employees, economic advantages, and/or other legitimate business interests. The
Executive acknowledges that any limitations as to time and scope of activity to
be restrained are reasonable and do not impose a greater restraint than is
necessary to protect Company’s Confidential Information, Trade Secrets, good
will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent the Executive from earning a
livelihood.
(f)    Survival of Covenants. The provisions and restrictive covenants in this
Section 11 shall survive the expiration or termination of this Agreement for any
reason. The Executive agrees not to challenge the enforceability or scope of the
provisions and restrictive covenants in this Section 11. The Executive further
agrees to notify all future persons or businesses, with which the Executive
becomes affiliated or employed by, of the provisions and restrictions set forth
in this Section 11, prior to the commencement of any such affiliation or
employment.
(g)    Injunctive Relief. The parties hereto acknowledge that if a party
breaches or threatens to breach any of the provisions of this Agreement, the
breaching party’s actions will cause irreparable harm and damage which cannot be
compensated by damages alone. Accordingly, if a party hereto breaches or
threatens to breach any of the provisions of this Agreement, the non-breaching
party shall be entitled to injunctive relief, in addition to any other rights or
remedies the party may have. The parties hereto hereby waive the requirement for
a bond as a condition to seeking injunctive relief. The existence of any claim
or cause of action by a party hereto, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the parties’
rights under this Agreement.
12.    Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to severance
payments and benefits (other than payments and benefits provided by law or under
the Company’s benefit plans in which the Executive participates), including,
without limitation, any prior employment agreement or offer letter, and contains
all of the agreements between the parties with respect to severance payments and
benefits (other than payments and benefits provided by law or under the
Company’s benefit plans in which the Executive participates).
13.    Miscellaneous.
(a)    Except for injunctive relief as set forth herein, the parties agree that
any dispute between the parties regarding this Agreement or the Executive’s
employment shall be submitted to binding arbitration in Baltimore, Maryland in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. All disputes shall be resolved by one
arbitrator chosen by agreement of the parties in accordance with the Employment
Arbitration Rules and Mediation Procedures. The arbitrator shall have the
authority to award the same remedies, damages and costs that a court could
award. The arbitrator’s decision shall be final and binding.
(b)    This Agreement shall be governed and construed in accordance with the
laws of the State of Maryland (without giving effect to the conflict of law
principles thereof). Subject to Section 13(a) hereof, the Executive agrees that
the state and federal courts of Maryland shall have jurisdiction over any
litigation between the Executive and the Company regarding this Agreement, and
the Executive expressly submit to the exclusive jurisdiction and venue of the
federal and state courts sitting in Baltimore County, Maryland.
(c)    This Agreement may be executed in any number of counterparts, each of
which, when executed by both parties to this Agreement shall be deemed to be an
original, and all of which counterparts together shall constitute one and the
same instrument.
(d)    The failure of either party hereto to enforce any right under this
Agreement shall not be construed to be a waiver of that right, or of damages
caused thereby, or of any other rights under this Agreement.
(e)    This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
(f)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. This Agreement shall bind any successor
of or to the Company, its assets or its businesses (whether direct or indirect,
by purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Agreement if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. All rights under
this Agreement are personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by shall or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable in the event of the Executive’s death or
disability by the Executive’s legal representatives, heirs and legatees.
(g)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and may be
terminated by either the Executive or the Company at any time. Nothing contained
in the Agreement shall affect such rights to terminate, provided, however, that
nothing in this Section 13(g) shall prevent the Executive from receiving any
amounts payable on the termination of his service under this Agreement.
(h)    Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
(i)    Notices and all other communications contemplated by this Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered, when given by electronic mail (i.e., e-mail) or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid or
when sent by express U.S. mail or overnight delivery through a national delivery
service (or an international delivery service in the case of an address outside
the U.S.) with signature required. Notice to the Company shall be directed to
the attention of the General Counsel of the Company at his or her Company e-mail
address or the address of the Company’s headquarters, and notice to the
Executive shall be directed to the Executive at the Executive’s most recent
e-mail address or personal residence on file with the Company.
(j)    The Company shall deduct from the amounts payable to the Executive
pursuant to this Agreement all required withholding amounts and deductions,
including but not limited to federal, state and local withholding amounts in
accordance all applicable laws and regulations and deductions authorized by the
Executive. The Executive shall be solely responsible for and shall pay all taxes
associated with the amounts payable under this Agreement.
[Signature page follows.]







    
IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.


FOUR CORNERS PROPERTY TRUST, INC.


By: _/s/ William H. Lenehan______________
        Name: William H. Lenehan
        Title: Chief Executive Officer


EXECUTIVE


_/s/ Gerald R. Morgan________________
Name: Gerald R. Morgan



EXHIBIT A
Release


You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Four Corners Property Trust, Inc. (the “Company”), its
parents, divisions, subsidiaries and affiliates and its and their current and
former owners, directors, officers, stockholders, insurers, benefit plans,
representatives, agents and employees, and each of their predecessors,
successors, and assigns (collectively, the “Releasees”), from any and all actual
or potential claims or liabilities of any kind or nature, including, but not
limited to, any claims arising out of or related to your employment and
separation from employment with the Company and any services that you provided
to the Company; any claims for salary, commissions, bonuses, other severance
pay, vacation pay, allowances or other compensation, or for any benefits under
the Employee Retirement Income Security Act of 1974 (“ERISA”) (except for vested
ERISA benefits); any claims for discrimination, harassment or retaliation of any
kind or based upon any legally protected classification or activity; any claims
under Title VII of the Civil Rights Acts of 1964, the Civil Rights Act of 1866
and 1964, as amended, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, 42 U.S.C. §1981, 42 U.S.C. § 1983, the Family Medical Leave Act and any
similar state law, the Fair Credit Reporting Act and any similar state law, the
Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101, et seq., the Equal Pay Act and
any similar state law, including the California Worker Adjustment and Retraining
Notification Act, Cal. Labor Code § 1400, et seq., the California Fair
Employment and Housing Act, Cal. Gov’t Code § 12940, et seq., California
Government Code Section 12900 et seq. (which prohibits discrimination based on
protected characteristics including race, color, religion, sex, gender, sexual
orientation, marital status, national origin, language restrictions, ancestry,
physical or mental disability, medical condition, age, and denial of leave),
California Civil Code Section 51 et seq. (which prohibits discrimination based
on age, sex, race, color, religion, ancestry, national origin, disability,
medical condition, marital status, or sexual orientation), the California Family
Rights Act of 1993, the California Equal Pay Law, Cal. Lab. Code § 1197.5, et
seq. or any California wage payment law, any other section of the California
Labor Code, any section of the applicable Order of the California Industrial
Welfare Commission, the Maryland Equal Pay Act, Title 20 of the State Government
Article of the Maryland Annotated Code, as well as any amendments to any such
laws; any claims for any violation of any federal or state constitutions or
executive orders; any claims for wrongful or constructive discharge, violation
of public policy, breach of contract or promise (oral, written, express or
implied), personal injury not covered by workers’ compensation benefits,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, contribution and any claims under any other federal, state
or local law, including those not specifically listed in this Release, that you,
your heirs, executors, administrators, successors, and assigns now have, ever
had or may hereafter have, whether known or unknown, suspected or unsuspected,
up to and including the date of your execution of this Release.


For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to compensation, performance or
termination of employment with the Company, except for, and notwithstanding
anything in this Release to the contrary, claims which cannot be released solely
by private agreement. This Release also excludes any claims relating to any
right you may have to payments due following your termination date under the
Employment Agreement, entered into as of November 27, 2018, by and between the
Company and you, any claim for workers’ compensation benefits or benefit
entitlements to vested benefits under the Company’s group health, insurance and
retirement plans, and claims relating to any rights you may have as a
stockholder of the Company, and any rights you may have to indemnification or
directors’ and officers’ liability insurance under the Company’s bylaws or
certificate of incorporation, any indemnification agreement to which you are a
party or beneficiary or applicable law, as a result of having served as an
officer, director or employee of the Company or any of its affiliates. You
further acknowledge and agree that you have received all leave of absence and
reinstatement benefits to which you were entitled through the date of your
execution of this Release, and that you were not subjected to any improper
treatment, conduct or actions as a result of a request for leave of absence or
reinstatement.


You further acknowledge that you have read Section 1542 of the Civil Code of the
State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
You understand that Section 1542 gives you the right not to release existing
claims of which you are not now aware, unless you voluntarily choose to waive
this right. Even though you are aware of this right, you nevertheless hereby
voluntarily waive the right described in Section 1542 and any other statutes of
similar effect, and elect to assume all risks for claims that now exist in your
favor, known or unknown, arising from the subject matter of the Release. You
acknowledge that different or additional facts may be discovered in addition to
what you now know or believe to be true with respect to the matters released in
this Release, and you agree that this Release will be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.


Nothing contained herein shall prohibit you from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Occupational Safety and Health Administration, the Equal
Employment Opportunity Commission, any Inspector General, or making other
disclosures protected under the whistleblower provisions of federal law or
regulation. You do not need the prior authorization of the Company to make any
such reports or disclosures and you are not required to notify the Company that
you have made such reports or disclosures.


You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company. You further agree that while this Release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Release, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.


You acknowledge:


(a)
That you were provided [twenty-one (21) / forty-five (45)] full days during
which to consider whether to sign this Release. If you have signed this
Agreement prior to the expiration of the [21-day / 45-day] period, you have
voluntarily elected to forego the remainder of that period.



(b)
That you have carefully read and fully understand all of the terms of this
Release[, including its Attachment A].



(c)
That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.



(d)
That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.



(e)
That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release. And, you further acknowledge
that you are not aware of, or that you have fully disclosed to the Company, any
matters for which you are responsible or which has come to your attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.



(f)
That these terms are final and binding on you.



(g)
That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Company or any of its subsidiaries.



(h)
That you have seven (7) days following your execution of this Release to revoke
it in writing, and that this Release is not effective or enforceable until after
this seven (7) day period has expired without revocation. If you wish to revoke
this Release after signing it, you must provide written notice of your decision
to revoke this Release to the Company, to the attention of the General Counsel
of the Company at the address of the Company’s headquarters, by no later than
11:59 p.m. on the seventh calendar day after the date on which you have signed
this Release.











PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.


ACKNOWLEDGED AND AGREED




____________________________________________________
Date






1